DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-12, 15-16 and 19-20 of U.S. Patent No. 10694457. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims appear as broader versions of the independent claims from the Patent and the claim limitations recited in the present application are impliedly disclosed in the Patent with minor, but obvious claim nomenclature disparity. Please see the direct claim comparison below.
Claim 1 of the current application
A method, comprising: receiving, by a device comprising a processor via a network, a broadcast mobile code from network equipment, wherein the broadcast mobile code references a country that has forbidden encryption of a voice call; in response to the broadcast mobile code being determined to match a provisioned mobile code comprising a mobile country code that is associated with the country, determining, by the device, that there is an absence of a roaming agreement that allows voice over long term evolution network calls, wherein the provisioned mobile code has been stored on a memory usable by the device; and based on the absence of the roaming agreement, activating, by the device, a Wi-Fi calling module usable by the device to connect to an evolved packet data gateway device that facilitates routing of voice over internet protocol packets via the network.
Claim 1 of the Patent
A method, comprising: determining, by a device comprising a processor, whether a mobile country code stored on the device is applicable to voice calls made from the device, wherein: an applicability of the mobile country code is based on a location of the device, and the mobile country code relates to a country that forbids encryption of the voice calls transmitted via a mobile network; in response to a determination of a match of a first mobile code comprising the mobile country code and a second mobile code received from the mobile network, activating, by the device, the Wi-Fi calling module of the device to connect to the evolved packet data gateway, wherein the match is indicative of an absence of a roaming agreement that allows voice over long term evolution network calls, and further indicative of a lack of a provisioning of roaming connections using a cellular connection adhering to a third-generation wireless protocol; receiving, by the device, an input of a dialed number associated with a call to be placed from the device; determining, by the device, whether the dialed number relates to an emergency call; in response to the dialed number being determined not to relate the emergency call, initiating, by the device, the call via the Wi-Fi calling module; and transmitting, by the device, a voice over internet protocol packet related to the call via a cellular data connection established with the mobile network.
Claim 12 of the current application
A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining whether a first mobile code stored on the device is equivalent to a second mobile code that has been received from a server system via a network; in response to the first mobile code and the second mobile code being determined to be equivalent, determining that there is an absence of a roaming agreement that allows voice over long term evolution network calls; and based on the absence of the roaming agreement, activating a Wi-Fi calling module on the device to facilitate connection to an evolved packet data gateway device via the network, wherein the evolved packet data gateway device facilitates routing of voice over internet protocol packets.
Claim 11 of the Patent
A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining whether a first mobile code stored on the device matches a second mobile code received from a mobile network to which the device is connected, in response to the determining indicating that the first mobile code and the second mobile code area match, wherein the match of the first mobile code and the second mobile code is indicative of an absence of a roaming agreement that allows voice over long term evolution network calls, and further indicative of a lack of a provision of roaming connections using a third-generation cellular connection, activating a Wi-Fi calling module on the device to connect to an evolved packet data gateway device in the mobile network that is used for routing voice over internet protocol packets, receiving an input of a dialed number associated with a call to be placed from the device, in response to the dialed number being determined not to relate to an emergency call, initiating the call via the Wi-Fi calling module, and transmitting a voice over internet protocol packet related to the call via a cellular data connection to the evolved packet data gateway device.
Claim 15 of the current application
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a device comprising a processor, facilitate performance of operations, comprising: in response to a first mobile code that has been stored by the device being determined to match a second mobile code that has been received from network equipment via a network, determining that there is an absence of a roaming agreement that allows voice over long term evolution network calls; and in response to the determining of the absence of the roaming agreement, activating a Wi-Fi calling module by the device to connect to an evolved packet data gateway device that is used for routing voice over internet protocol packets via the network.
Claim 15 of the Patent
A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a device comprising a processor, facilitate performance of operations, comprising: based on a determination that a mobile country code stored in the device is applicable to voice calls made from the device via a mobile network, activating a Wi-Fi calling module of the device to connect to an internet protocol multimedia subsystem core device via an evolved packet data gateway device; in response to a first mobile code matching a second mobile code received from the mobile network, activating a Wi-Fi calling module on the device to connect to an evolved packet data gateway device in the mobile network that is used for routing voice over internet protocol packets, wherein the first mobile code matching the second mobile code is indicative of an absence of a roaming agreement that allows voice over long term evolution network calls, and further indicative of a lack of a provision of roaming connections using a cellular connection implemented according to a third-generation wireless network protocol; receiving an input of a dialed number associated with a call to be placed from the device; in response to determining that the dialed number does not relate to an emergency call, initiating the call using the Wi-Fi calling module; and transmitting a voice over internet protocol packet related to the call via a cellular data connection established with the mobile network.
Claims 2-11, 13-14, and 16-20 of the current application are similar to claims 1-9, 11-12, 15-16 and 19-20 of the Patent.


The claims in the current application use alternative language constructions when compared to the claims in the Patent, but the teachings of the claims in the present application is the same as the claims in the Patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11425638. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claims appear as broader versions of the independent claims from the Patent and the claim limitations recited in the present application are impliedly disclosed in the Patent with minor, but obvious claim nomenclature disparity. Please see the direct claim comparison below.
Claim 1 of the current application
A method, comprising: receiving, by a device comprising a processor via a network, a broadcast mobile code from network equipment, wherein the broadcast mobile code references a country that has forbidden encryption of a voice call; in response to the broadcast mobile code being determined to match a provisioned mobile code comprising a mobile country code that is associated with the country, determining, by the device, 




that there is an absence of a roaming agreement that allows voice over long term evolution network calls, wherein the provisioned mobile code has been stored on a memory usable by the device; and based on the absence of the roaming agreement, activating, by the device, a Wi-Fi calling module usable by the device to connect to an evolved packet data gateway device that facilitates routing of voice over internet protocol packets via the network.
Claim 1 of the Patent
A method, comprising: receiving, by a device comprising a processor via a network, a broadcast mobile code from network equipment, wherein the broadcast mobile code references a country that has forbidden encryption of a voice call; in response to the broadcast mobile code being determined to match a provisioned mobile code comprising a mobile country code that is associated with the country, determining, by the device, that there is a lack of a provisioning of roaming connections using a cellular connection adhering to a third-generation network communication protocol, and determining, by the device, that there is an absence of a roaming agreement that allows voice over long term evolution network calls, wherein the provisioned mobile code has been stored on a memory usable by the device; and based on the lack of the provisioning, and the absence of the roaming agreement, activating, by the device, a Wi-Fi calling module usable by the device to connect to an evolved packet data gateway device that facilitates routing of voice over internet protocol packets via the network.
Claim 12 of the current application
A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining whether a first mobile code stored on the device is equivalent to a second mobile code that has been received from a server system via a network; in response to the first mobile code and the second mobile code being determined to be equivalent, 



determining that there is an absence of a roaming agreement that allows voice over long term evolution network calls; and based on the absence of the roaming agreement, activating a Wi-Fi calling module on the device to facilitate connection to an evolved packet data gateway device via the network, wherein the evolved packet data gateway device facilitates routing of voice over internet protocol packets.
Claim 12 of the Patent
A device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining whether a first mobile code stored on the device is equivalent to a second mobile code that has been received from a server system via a network; in response to the first mobile code and the second mobile code being determined to be equivalent, determining that there is a lack of a provision of roaming connections using a third-generation cellular connection, and further determining that there is an absence of a roaming agreement that allows voice over long term evolution network calls; and based on the lack of the provision of the roaming connections and the absence of the roaming agreement, activating a Wi-Fi calling module on the device to facilitate connection to an evolved packet data gateway device via the network, wherein the evolved packet data gateway device facilitates routing of voice over internet protocol packets.
Claim 15 of the current application
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a device comprising a processor, facilitate performance of operations, comprising: in response to a first mobile code that has been stored by the device being determined to match a second mobile code that has been received from network equipment via a network, 





determining that there is an absence of a roaming agreement that allows voice over long term evolution network calls; and in response to the determining of the absence of the roaming agreement, activating a Wi-Fi calling module by the device to connect to an evolved packet data gateway device that is used for routing voice over internet protocol packets via the network.
Claim 15 of the Patent
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a device comprising a processor, facilitate performance of operations, comprising: in response to a first mobile code that has been stored by the device being determined to match a second mobile code that has been received from network equipment via a network, determining that there is a lack of a provision of roaming connections using a cellular connection implemented according to a third-generation network protocol, and further 
determining there is an absence of a roaming agreement that allows voice over long term evolution network calls; and in response to the determining of the lack of the provision of the roaming connections, and in response to the determining of the absence of the roaming agreement, activating a Wi-Fi calling module by the device to connect to an evolved packet data gateway device that is used for routing voice over internet protocol packets via the network.
Claims 2-11, 13-14, and 16-20 of the current application are similar to claims 1-20 of the Patent.


The claims in the current application use alternative language constructions when compared to the claims in the Patent, but the teachings of the claims in the present application is the same as the claims in the Patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        12/7/22